UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 94-1783



SEBASTIAN C. SISTI,

                                            Plaintiff - Appellant,

          versus

MERRILL LYNCH, PIERCE, FENNER AND SMITH,
INCORPORATED; JOSEPH BELFIORE; GEORGE T.
BASKERVILLE, III; ARTHUR SOBEL; MICHAEL S.
DZIKOWSKI; WILLIAM A. SCHREYER; DANIEL P.
TULLY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-94-158)


Submitted:   February 7, 1996          Decided:     February 14, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.

Frank George Uvanni, CHALKLEY & WITMEYER, Ashland, Virginia, for
Appellant.   James E. Farnham, Edward Joseph Fuhr, HUNTON &
WILLIAMS, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sebastian C. Sisti appeals from the district court's order

granting the Defendants' motion to dismiss Sisti's civil complaint

on res judicata grounds. Finding no error, we affirm.

     The parties in the current action are identical to those in

Sisti's earlier federal suit; the individual Defendants in this
action are employees or officers of the corporate DefendantCa

Defendant in both the earlier federal suit and this action. See
Nash County Bd. of Educ. v. Biltmore Co., 640 F.2d 484, 493-94 (4th

Cir.), cert. denied, 454 U.S. 878 (1981). There is identity of the
causes of action between this suit and the former one. Sisti's at-

tempt to raise the same claims under a different legal theory does

not circumvent the res judicata bar. See Harnett v. Billman, 800

F.2d 1308, 1314 (4th Cir. 1986), cert. denied, 480 U.S. 932 (1987).
And the judgment in the prior action was a judgment on the merits.

Therefore, the district court properly found the current action
barred by the principles of res judicata. See Keith v. Aldridge,

900 F.2d 736, 739-40 (4th Cir.), cert. denied, 498 U.S. 900 (1990).
     Accordingly, we affirm the district court's order. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED



                                2